Case 7:19-cv-00785-TTC-RSB Document 24 Filed 12/14/20 Page 1 of 6 Pageid#: 81




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

DAVID WAYNE ANDERSON,                     )
                                          )        Civil Action No. 7:19cv00785
       Plaintiff,                         )
                                          )
v.                                        )        MEMORANDUM OPINION
                                          )
JUDGE LOWE, et al.,                       )        By:   Hon. Thomas T. Cullen
                                          )              United States District Judge
       Defendants.                        )


       Plaintiff David Wayne Anderson, a Virginia inmate proceeding pro se, filed this civil

action under 42 U.S.C. § 1983, against a judge, two prosecutors, and the Commonwealth of

Virginia. Anderson seeks leave to proceed in forma pauperis with this action. Having reviewed

Anderson’s complaint, the court grants his request to proceed in forma pauperis but concludes

that Anderson fails to state a cognizable federal claim against any of the named defendants.

Therefore, the court will dismiss Anderson’s complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii).

                                              I.

       Anderson alleges that on July 5, 2018, he was “placed under investigation” based on

“allegations made against him.” On August 28, 2018, Anderson was arrested on two counts

of sodomy and two counts of aggravated sexual battery. Anderson argues that defendants

Washington County Commonwealth’s Attorney (“CA”) Joshua Cumbow and Assistant

Commonwealth’s Attorney (“ACA”) Elizabeth Bruzzio failed to have an “adequate

investigation done and conducted before issuing charges” against Anderson. After his arrest,

Anderson states that he notified CA Cumbow that other people had committed crimes against
Case 7:19-cv-00785-TTC-RSB Document 24 Filed 12/14/20 Page 2 of 6 Pageid#: 82




him but claims that CA Cumbow “ignored” Anderson’s assertions because those people were

witnesses for the Commonwealth.

       On October 23, 2018, Anderson was indicted by a grand jury on forty counts of

possessing child pornography, two counts of sodomy, and four counts of aggravated sexual

battery. He claims the defendants obtained his electronic devices without a search warrant and

allowed investigators to submit “illegal” and “false” information to obtain the indictments.

Anderson claims that all of the images at issue were “from publicly viewable searches on

[G]oogle [C]hrome, age verified, copy [righ]ted, federal approved, age appropriated sites [sic].”

       Anderson claims that in preparing for trial, he and his defense counsel had

“disagreements” over potential defenses and the amount of time “spent to prepare” for trial.

Anderson states that the court “approved” a “private investigator” to assist counsel in trial

preparation, but the investigator was “not used.” On November 5, 2019, Anderson appeared

before defendant Judge C. Randall Lowe concerning his request for a “computer expert” to

“assist in obtaining information to prove [Anderson’s] innocence.” Anderson claims that prior

to the hearing, defense counsel thought that they “should have” gotten a “computer expert,”

but at the hearing, defense counsel told the judge “differently.” Defense counsel advised the

judge that Anderson was not satisfied with the defense and Anderson advised the judge that

he wanted to have a “computer expert” and new counsel. After hearing Anderson’s arguments,

the judge concluded that counsel was “more than adequate” and “experienced enough to

represent” Anderson and, consequently, denied Anderson’s request.




                                              -2-
Case 7:19-cv-00785-TTC-RSB Document 24 Filed 12/14/20 Page 3 of 6 Pageid#: 83




           On November 12 and 13, 2019, Anderson was tried by a jury on the forty counts of

possessing child pornography.1 Anderson was convicted of thirty-one of the forty counts.

Anderson argues that defense counsel was ineffective in failing to call witnesses, failing to

utilize all available resources, and failing to spend “adequate time to prepare a professional

defense.” He also argues that the defendants “allowed trial to proceed by jury knowing[] that

[the] jury would find guilt just due to the nature of [the] allegations.” Anderson claims that

Judge Lowe violated his rights by “not allowing” him to have effective assistance of counsel

or to seek a “forensics-computer expert,” and by denying his request to continue the trial. As

relief, Anderson seeks a new trial (with new defense counsel, new prosecutors, and a new

judge), a full investigation into the “validity” of the images, a public reprimand of the

defendants, a public apology from the defendants, investigation of crimes committed against

him, and $4 million in damages.

                                                        II.

           “When a state prisoner is challenging the very fact or duration of his physical

imprisonment, and the relief he seeks is a determination that he is entitled to immediate release

or a speedier release from that imprisonment, his sole federal remedy is a writ of habeas

corpus.” Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). See generally Wilkinson v. Dotson, 544 U.S.

74, 78–82 (2005) (summarizing the distinctions between § 1983 and habeas actions). To the

extent Anderson challenges the validity of his conviction and seeks immediate or speedier

release from incarceration, his claim is not cognizable in a § 1983 action.




1   According to Anderson, at the time he filed this action, he was “awaiting” trial on the other charges.
                                                        -3-
Case 7:19-cv-00785-TTC-RSB Document 24 Filed 12/14/20 Page 4 of 6 Pageid#: 84




                                                      III.

        Anderson’s claims against the judge and prosecutors also fail because these defendants

are entitled to absolute immunity. Judges are absolutely immune from suits under § 1983 for

acts committed within their judicial discretion.2 Stump v. Sparkman, 435 U.S. 349, 355–56

(1978). “Absolute judicial immunity exists ‘because it is recognized that judicial officers in

whom discretion is entrusted must be able to exercise discretion vigorously and effectively,

without apprehension that they will be subjected to burdensome and vexatious litigation.’”

Lesane v. Spencer, No. 3:09CV012, 2009 WL 4730716, at *2 (E.D. Va. Dec. 8, 2009) (quoting

McCray v. Maryland, 456 F.2d 1, 3 (4th Cir. 1972) (citations omitted), overruled on other grounds by

Pink v. Lester, 52 F.3d 73, 77 (4th Cir. 1995)). Judges are entitled to immunity even if “the

action [they] took was in error, was done maliciously, or was in excess of [their] authority . . .

.” Stump, 435 U.S. at 356. Accordingly, Judge Lowe is entitled to judicial immunity.

        A prosecutor is a quasi-judicial officer who enjoys absolute immunity when performing

prosecutorial functions. Imbler v. Pachtman, 424 U.S. 409, 431 (1976). A prosecutor has absolute

immunity for activities performed as “an officer of the court” where the conduct at issue was

closely associated with the judicial phase of the criminal process. See Van de Kamp v. Goldstein,

555 U.S. 335, 341–42 (2009). For example, when a prosecutor takes steps to initiate judicial

proceedings or conducts a criminal trial, bond hearings, grand jury proceedings, and pre-trial

motions hearings, absolute immunity applies. Id. at 343; see also Savage v. Maryland, 896 F.3d

260, 268 (4th Cir. 2018) (“When a prosecutor is functioning as an advocate for the State, it is


2 Only two exceptions apply to judicial immunity: (1) nonjudicial actions, and (2) those actions, “though judicial
in nature, taken in complete absence of all jurisdiction.” Mireles v. Waco, 502 U.S. 9, 11-12 (1991) (citation
omitted). Neither exception applies here.
                                                      -4-
Case 7:19-cv-00785-TTC-RSB Document 24 Filed 12/14/20 Page 5 of 6 Pageid#: 85




clear that his or her actions are ‘intimately associated with the judicial phase of the criminal

process’ and thus protected by absolute immunity.”) In deciding whether an action meets that

standard, the court applies a “functional approach,” looking to “‘the nature of the function

performed,’ without regard to ‘the identity of the actor who performed it.’” Nero v. Mosby, 890

F.3d 106, 118 (4th Cir. 2018) (quoting Buckley v. Fitzsimmons, 509 U.S. 259, 269 (1993)). The

focus is on the “conduct for which immunity is claimed, not on the harm that the conduct

may have caused or the question whether it was lawful.” Buckley, 509 U.S. at 271. In this case,

Anderson complains solely of CA Cumbow and ACA Bruzzio’s conduct as advocates of the

Commonwealth during Anderson’s criminal prosecution. Accordingly, these prosecutors

entitled to prosecutorial immunity in this case.

                                                IV.

       Anderson’s claim against the Commonwealth of Virginia also fails to state a claim. To

state a cause of action under § 1983, a plaintiff must allege facts indicating that he has been

deprived of rights guaranteed by the Constitution or laws of the United States and that this

deprivation resulted from conduct committed by a person acting under color of state law.

West v. Atkins, 487 U.S. 42 (1988). “[N]either a State nor its officials acting in their official

capacities are ‘persons’ under § 1983.” Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).

Accordingly, the court will dismiss Anderson’s complaint against the Commonwealth.




                                               -5-
Case 7:19-cv-00785-TTC-RSB Document 24 Filed 12/14/20 Page 6 of 6 Pageid#: 86




                                            V.

       For the reasons discussed, the court will dismiss Anderson’s complaint pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii).

       ENTERED this 14th day of December, 2020.



                                                 __/s/ Thomas T. Cullen______________
                                                 HON. THOMAS T. CULLEN
                                                 UNITED STATES DISTRICT JUDGE




                                           -6-
